107 F.3d 869
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Johnny THOMAS, Defendant-Appellant.
No. 97-6063.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 27, 1997.

Johnny Thomas, Appellant Pro Se.
Harold Franklin Askins, Assistant Attorney General, Raleigh, NC, for Appellee.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant filed an untimely notice of appeal.  We dismiss for lack of jurisdiction.  The time periods for filing notices of appeal are governed by Fed.  R.App. P. 4.  These periods are "mandatory and jurisdictional."  Browder v. Director, Dep't of Corrections, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220, 229 (1960)).  Criminal defendants have ten days within which to file in the district court notices of appeal from judgments or final orders.  Fed. R.App. P. 4(b).


2
The district court entered its judgment order on December 12, 1994;  Appellant's notice of appeal was filed on Dec. 23, 1996.  Appellant's failure to note a timely appeal leaves this court without jurisdiction to consider the merits of Appellant's appeal.  We therefore dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED